Citation Nr: 1734310	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Pension Management Center
located in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.  He passed away in January 2010 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs Department of Veterans Affairs VA Pension Management Center located in Milwaukee, Wisconsin.  Within one year of the July 2010 letter to the Appellant notifying her of the denial for service connection for the Veteran's cause of death, she submitted new and material evidence.  See 38 C.F.R. § 3.156(b) (2016).  Receipt of new and material evidence within one year of the July 2010 notification letter, precludes finality of the July 2010 rating decision under 38 C.F.R. § 3.156(b), and therefore, it is the appropriate decision on appeal.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the further delay, an additional remand is required in order to ensure the Appellant's claim is properly developed and adjudicated.

The Appellant is claiming service connection for the cause of the Veteran's death related to in-service exposure to herbicide agents in the Republic of Vietnam.  She has indicated that her late husband served aboard the USS Bennington in January and February 1962, which may have docked, or dropped anchor in, one of the inland waterways of Vietnam.  She has further indicated that her husband told her he participated in secret missions, but did not provide details regarding those missions, and that he indicated he set foot in the Republic of Vietnam.

This claim was last before the Board in July 2016 when it was remanded to obtain deck logs and unit records pertaining to the USS Bennington from January to February 1962 to determine if the Veteran's ship entered any rivers, canals, estuaries, and/or delta areas of the Republic of Vietnam during its operations and to determine the Veteran's whereabouts during that time.

On remand, letters were sent to the National Archives and Records Administration (NARA) and the Marine Corps Headquarters, Records Service Section. 

In July 2017, a response was received from the Marine Corps Manpower Management Records and Performance Branch, which provided details regarding the ship history for the USS Bennington, and indicated that the ship was in Okinawa, Japan from April 1961 to February 1962.  The letter further detailed that the USS Bennington departed Okinawa in February 1962 and arrived in San Francisco, California in March 1962.  Enclosures to that letter included a copy of the Sea and Air Travel - Embarkation Slip and copies of Unit Diaries for the USS Bennington.  Significantly, the Board notes that this information was received one month following the June 2017 Supplemental Statement of the Case and has not been reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  Accordingly, a remand is required.

Additionally, the July 2017 letter from the Manpower Management Records and Performance Branch indicates that it may be possible to obtain useful information on the unit's Command Chronology from the Alfred Gray Marine Corps Research Center.  That letter also suggested that the Marine Corps History Division may have useful information concerning unit movements.  Moreover, the letter also proposed contacting the Joint Services Records Research Center (JSRRC), Humphreys Engineer Center.  Although address and contact information for all these identified record repositories was provided in that letter, there is no indication in the record that the AOJ has attempted to contact the Alfred Gray Marine Corps Research Center, the Marine Corps History Division, or the Humphreys Engineer Center of the JSRRC.  The Board also notes that an August 2016 response from NARA also stated that it may be useful to contact the Marine Corps History Division for further information.  Given that the Appellant has stated that the Veteran informed her that he participated in secret missions, which included stepping foot in the Republic of Vietnam, the Board finds that on remand the AOJ should contact all records repositories identified in the July 2017 letter to request information regarding the USS Bennington's movements as well as those specific to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all records repositories identified in the July 2017 letter from the Marine Corps Manpower Management Records and Performance Branch to obtain information regarding movement of the USS Bennington from January to March 1962, to include any information regarding the Veteran's temporary duty assignments or any leave from the USS Bennington.

The Board notes that the July 2017 letter specifically identifies and provides address and telephone contact information for the following records repositories: (1) Alfred Gray Marine Corps Research Center, located in Quantico, Virginia; (2) the Marine Corps History Division, located in Quantico, Virginia; and (3) Humphreys Engineer Center, which is part of the JSRRC, located in Alexandria, Virginia.

The AOJ must make as many requests as are necessary to obtain the named records until the records are received, a response is received that the records do not exist, or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).  All efforts to obtain these records must be documented in the claims file.

If it is determined that any of the records do not exist or that further attempts to obtain them would be futile, the Appellant and her representative must be notified in accordance with VA regulation and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

2.  Based on any responses received from the above-identified records repositories, the AOJ should also undertake any other development it deems to be warranted.

3.  Then, the Appellant's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

	(CONTINUED ON NEXT PAGE)
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

